Name: Commission Implementing Decision (EU) 2016/2114 of 30 November 2016 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2017 (notified under document C(2016) 7715)
 Type: Decision_IMPL
 Subject Matter: research and intellectual property;  trade;  deterioration of the environment;  business classification;  chemistry;  economic geography;  tariff policy
 Date Published: 2016-12-02

 2.12.2016 EN Official Journal of the European Union L 327/92 COMMISSION IMPLEMENTING DECISION (EU) 2016/2114 of 30 November 2016 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2017 (notified under document C(2016) 7715) (Only the Czech, Croatian, Dutch, English, French, German, Greek, Italian, Latvian, Maltese, Polish, Portuguese, and Spanish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of 16 September 2009 of the European Parliament and of the Council on substances that deplete the ozone layer (1), and in particular to Articles 10(2) and 16(1) thereof, Whereas: (1) The release for free circulation in the Union of imported controlled substances is subject to quantitative limits. (2) The Commission is required to determine those limits and allocate quotas to undertakings. (3) Furthermore, the Commission is required to determine the quantities of controlled substances other than hydrochlorofluorocarbons that may be used for essential laboratory and analytical uses, and the companies that may use them. (4) The determination of the allocated quotas for essential laboratory and analytical uses has to ensure that the quantitative limits set out in Article 10(6) of Regulation (EC) No 1005/2009 are respected, applying Commission Regulation (EU) No 537/2011 (2). As those quantitative limits include quantities of hydrochlorofluorocarbons licensed for laboratory and analytical uses, the production and import of hydrochlorofluorocarbons for those uses should also be covered by that allocation. (5) The Commission has published a notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2017 and to undertakings intending to request for 2017 a quota for these substances intended for laboratory and analytical uses (3), and has thereby received declarations on intended imports in 2017. (6) The quantitative limits and quotas should be determined for the period 1 January to 31 December 2017, in line with the annual reporting cycle under the Montreal Protocol on Substances that Deplete the Ozone Layer. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 Quantitative limits for release for free circulation The quantities of controlled substances subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2017 from sources outside the Union shall be the followings: Controlled substances Quantity (in ozone depleting potential (ODP) kilograms) Group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) 3 396 350,00 Group III (halons) 22 854 750,00 Group IV (carbon tetrachloride) 22 330 561,00 Group V (1,1,1-trichloroethane) 1 700 000,00 Group VI (methyl bromide) 780 720,00 Group VII (hydrobromofluorocarbons) 3 650,48 Group VIII (hydrochlorofluorocarbons) 5 947 011,50 Group IX (bromochloromethane) 324 012,00 Article 2 Allocation of quotas for release for free circulation 1. The allocation of quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2017 shall be for the purposes and to the undertakings indicated in Annex I. 2. The allocation of quotas for halons during the period 1 January to 31 December 2017 shall be for the purposes and to the undertakings indicated in Annex II. 3. The allocation of quotas for carbon tetrachloride during the period 1 January to 31 December 2017 shall be for the purposes and to the undertakings indicated in Annex III. 4. The allocation of quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2017 shall be for the purposes and to the undertakings indicated in Annex IV. 5. The allocation of quotas for methyl bromide during the period 1 January to 31 December 2017 shall be for the purposes and to the undertakings indicated in Annex V. 6. The allocation of quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2017 shall be for the purposes and to the undertakings indicated in Annex VI. 7. The allocation of quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2017 shall be for the purposes and to the undertakings indicated in Annex VII. 8. The allocation of quotas for bromochloromethane during the period 1 January to 31 December 2017 shall be for the purposes and to the undertakings indicated in Annex VIII. 9. The individual quotas for undertakings shall be as set out in Annex IX. Article 3 Quotas for laboratory and analytical uses The quotas for importing and producing controlled substances for laboratory and analytical uses in the year 2017 shall be allocated to the undertakings listed in Annex X. The maximum quantities that may be produced or imported in 2017 for laboratory and analytical uses allocated to those undertakings are set out in Annex XI. Article 4 Period of validity This Decision shall apply from 1 January 2017 and shall expire on 31 December 2017. Article 5 Addressees This Decision is addressed to the following undertakings: 1 Abcr GmbH Im Schlehert 10 76187 Karlsruhe Germany 2 AGC Chemicals Europe, Ltd York House, Hillhouse International FY5 4QD Thornton Cleveleys United Kingdom 3 Airbus Operations SAS Route de bayonne 316 31300 Toulouse France 4 Albemarle Europe SPRL Parc Scientifique Einstein, Rue du Bosquet 9 B-1348 Louvain-la-Neuve Belgium 5 Arkema France Rue Estienne-d'Orves 420 92705 Colombes Cedex France 6 ATELIERS BIGATA Rue Jean-Baptiste-Perrin 10 33320 Eysines France 7 BASF Agri-Production S.A.S. Rue de Verdun 32 76410 Saint-Aubin Les Elbeuf France 8 Bayer CropScience AG Alfred-Nobel-Str. 50 40789 Monheim Germany 9 Biovit d.o.o. Matka Laginje 13 HR-42000 Varazdin Croatia 10 Blue Cube Germany Assets GmbH & Co. KG Buetzflether Sand 2 21683 Stade Germany 11 Ceram Optec SIA Skanstes street 7 K-1 LV-1013 Riga Latvia 12 Chemours Netherlands BV Baanhoekweg 22 3313LA Dordrecht Netherlands 13 Daikin Refrigerants Europe GmbH Industriepark HÃ ¶chst 65926 Frankfurt am Main Germany 14 Diverchim SA Rue du Noyer, ZAC du Moulin 6 95700 Roissy-en-France France 15 Dyneon GmbH Industrieparkstr. 1 84508 Burgkirchen Germany 16 EAF protect s.r.o. KarlovarskÃ ¡ 131/50 35002 Cheb 2 Czech Republic 17 F-Select GmbH Grosshesseloherstr. 18 81479 Munich Germany 18 Fenix Fluor Limited Rocksavage Site WA7 JE Runcorn, Cheshire United Kingdom 19 Fire Fighting Enterprises Ltd Hunting Gate 9 SG4 0TJ Hitchin United Kingdom 20 GHC Gerling, Holz & Co. Handels GmbH Ruhrstr. 113 22761 Hamburg Germany 21 Gielle di Luigi Galantucci Via Ferri Rocco 32 70022 Altamura Italy 22 GlaxoSmithKline Cobden Street DD10 8EA Montrose United Kingdom 23 Halon & Refrigerant Services Ltd J Reid Trading Estate, Factory Road CH5 2QJ Sandycroft United Kingdom 24 Honeywell Fluorine Products Europe BV Laarderhoogtweg 18 1101 EA Amsterdam Netherlands 25 Honeywell Speciality Chemicals Seelze GmbH Wunstorfer Str. 40 30926 Seelze Germany 26 Hovione FarmaCiencia SA Quinta de S. Pedro  Sete Casas 2674-506 Loures Portugal 27 Hudson Technologies Europe Srl Via degli Olmetti 5 00060 Formello Italy 28 ICL-IP Europe BV Fosfaatweg 48 1013 BM Amsterdam Netherlands 29 Intergeo Ltd Industrial Park Of Thermi 57001 Thessaloniki Greece 30 Labmix24 GmbH Jonas-Elkan-Weg 4 46499 Hamminkeln Germany 31 Laboratorios Miret S.A. Geminis 4 08228 Terrassa Spain 32 LGC Standards GmbH Mercatorstr. 51 46485 Wesel Germany 33 Ludwig-Maximilians-University Butenadtstr. 5-13 (HAUS D) DE-81377 Munich Germany 34 Mebrom NV Antwerpsesteenweg 45 2830 Willebroek Belgium 35 Merck KGaA Frankfurter Strasse 250 64293 Darmstadt Germany 36 Meridian Technical Services Limited Hailey Road 14 DA18 4AP Erith United Kingdom 37 Mexichem UK Limited The Heath Business and Technical Park WA7 4QX Runcorn, Cheshire United Kingdom 38 P.U. PoÃ ¼-Pliszka Sp. z o.o. ul. SzczeciÃ ska 45 80-392 GdaÃ sk Poland 39 Panreac Quimica SLU C/Garraf 2 E08210 Barcelona Spain 40 Quality Control North West Poplar Grove SK2 7JE Stockport United Kingdom 41 R.P. CHEM srl Via San Michele 47 31032 Casale sul Sile (TV) Italy 42 Safety Hi-Tech srl Via di Porta Pinciana 6 00187 Roma Italy 43 Savi Technologie sp. z o.o. Psary, ul. WolnoÃ ci 20 51-180 Wroclaw Poland 44 Sigma Aldrich Chimie sarl Rue de Luzais 80 38070 Saint-Quentin-Fallavier France 45 Sigma-Aldrich Chemie GmbH RiedstraÃ e 2 89555 Steinheim Germany 46 Sigma-Aldrich Company Ltd The Old Brickyard, New Road SP8 4XT Gillingham, DORSET United Kingdom 47 Solvay Fluor GmbH Hans-Boeckler-Allee 20 30173 Hannover Germany 48 Solvay Specialty Polymers France SAS Avenue de la Republique 39501 Tavaux Cedex France 49 Solvay Specialty Polymers Italy SpA Viale Lombardia 20 20021 Bollate Italy 50 SPEX CertiPrep Ltd Dalston Gardens 2 HA7 1BQ Stanmore United Kingdom 51 Sterling Chemical Malta Limited V. Dimech Street 4 1504 Floriana Malta 52 Sterling SpA Via della Carboneria 30 06073 Solomeo  Corciano (PG) Italy 53 Syngenta Limited Priestley Road Surrey Research Park 30 GU2 7YH Guildford United Kingdom 54 Tazzetti SAU Calle Roma 2 28813 Torres de la Alameda Spain 55 Tazzetti SpA Corso Europa 600/A 10088 Volpiano Italy 56 TEGA  Technische Gase und Gasetechnik GmbH Werner-von-Siemens-Str. 18 D-97076 WÃ ¼rzburg Germany 57 Thomas Swan & Co. Ltd Rotary Way DH8 7ND Consett County Durham United Kingdom 58 Valliscor Europa Limited 3rd Floor Kilmore House Park Lane Spencer Dock D01 YE64 Dublin 1 Ireland 59 Valvitalia SpA  Eusebi Division Piazza Sigmund Freud 1 20154 Milano Italy Done at Brussels, 30 November 2016. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) Commission Regulation (EU) No 537/2011 of 1 June 2011 on the mechanism for the allocation of quantities of controlled substances allowed for laboratory and analytical uses in the Union under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (OJ L 147, 2.6.2011, p. 4). (3) OJ C 40, 3.2.2016, p. 8. ANNEX I Groups I and II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses during the period 1 January to 31 December 2017. Company Abcr GmbH (DE) Honeywell Fluorine Products Europe BV (NL) Solvay Specialty Polymers Italy SpA (IT) Syngenta Limited (UK) Tazzetti SAU (ES) Tazzetti SpA (IT) TEGA  Technische Gase und Gasetechnik GmbH (DE) ANNEX II Group III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and critical uses during the period 1 January to 31 December 2017. Company Abcr GmbH (DE) Arkema France (FR) Ateliers Bigata (FR) BASF Agri-Production SAS (FR) EAF protect s.r.o. (CZ) Fire Fighting Enterprises Ltd (UK) Gielle di Luigi Galantucci (IT) Halon & Refrigerant Services Ltd (UK) Intergeo Ltd (EL) Meridian Technical Services Limited (UK) P.U. PoÃ ¼-Pliszka Sp. z o.o. (PL) Safety Hi-Tech srl (IT) Savi Technologie sp. z o.o. (PL) Valvitalia SPA  Eusebi Division (IT) ANNEX III Group IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses for the period 1 January to 31 December 2017. Company Abcr GmbH (DE) Arkema France (FR) Blue Cube Germany Assets GmbH & Co. KG (DE) Ceram Optec SIA (LV) ANNEX IV Group V Import quotas for 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2017. Company Arkema France (FR) ANNEX V Group VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2017. Company Albemarle Europe SPRL (BE) GHC Gerling, Holz & Co. Handels GmbH (DE) ICL-IP Europe BV (NL) Mebrom NV (BE) Sigma-Aldrich Chemie GmbH (DE) ANNEX VI Group VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2017. Company Abcr GmbH (DE) GlaxoSmithKline (UK) Hovione FarmaCiencia SA (PT) R.P. CHEM s.r.l. (IT) Sterling Chemical Malta Limited (MT) Sterling SpA (IT) Valliscor Europa Limited (IE) ANNEX VII Group VIII Import quotas for hydrochlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2017. Company Abcr GmbH (DE) AGC Chemicals Europe, Ltd (UK) Arkema France (FR) Bayer CropScience AG (DE) Chemours Netherlands BV (NL) Dyneon GmbH (DE) Fenix Fluor Limited (UK) Honeywell Fluorine Products Europe BV (NL) Solvay Fluor GmbH (DE) Solvay Specialty Polymers France SAS (FR) Solvay Specialty Polymers Italy SpA (IT) Tazzetti SAU (ES) Tazzetti SpA (IT) ANNEX VIII Group IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2017. Company Albemarle Europe SPRL (BE) ICL-IP Europe BV (NL) Laboratorios Miret SA (ES) Sigma-Aldrich Chemie GmbH (DE) Thomas Swan & Co. Ltd (UK) ANNEX IX (Commercially sensitive  in confidence  not to be published) ANNEX X Undertakings entitled to produce or import for laboratory and analytical uses in 2017 The quota of controlled substances which may be used for laboratory and analytical uses, are allocated to: Company Abcr GmbH (DE) Airbus Operations SAS (FR) Arkema France (FR) Biovit d.o.o. (HR) Daikin Refrigerants Europe GmbH (DE) Diverchim SA (FR) F-Select GmbH (DE) Honeywell Fluorine Products Europe BV (NL) Honeywell Speciality Chemicals Seelze GmbH (DE) Hudson Technologies Europe SRL (IT) Labmix24 GmbH (DE) LGC Standards GmbH (DE) Ludwig-Maximilians-University (DE) Merck KGaA (DE) Mexichem UK Limited (UK) Panreac Quimica SLU (ES) Quality Control North West (UK) Safety Hi-Tech SRL (IT) Sigma Aldrich Chimie sarl (FR) Sigma-Aldrich Chemie GmbH (DE) Sigma-Aldrich Company Ltd (UK) Solvay Fluor GmbH (DE) Solvay Specialty Polymers France SAS (FR) SPEX CertiPrep Ltd (UK) Sterling Chemical Malta Limited (MT) Sterling SpA (IT) Valliscor Europa Limited (IE) ANNEX XI (Commercially sensitive  in confidence  not to be published)